Order entered August 6, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00869-CR

                                  ALEXIA REYES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-33196-R

                                            ORDER
       Before the Court is court reporter Joseph Phillips August 2, 2018 request for additional

time to file the reporter’s record.    The clerk’s record, filed August 2, shows appellant is

represented by retained counsel. The clerk’s record does not contain a request for or designation

of the reporter’s record. See TEX. R. APP. P. 35.3(b). In light of this, we ORDER appellant to

file, WITHIN TEN DAYS of the date of this order, written verification that she has (1)

requested the reporter’s record, and (2) paid or made arrangements to pay for the reporter’s

record or is entitled to proceed without payment of costs. We caution appellant that the failure to

do so may result in this appeal being submitted without a reporter’s record. See TEX. R. APP. P.

37.3(c).
       We defer ruling on Mr. Phillips’s request until ten days have passed or appellant files the

written verification, whichever occurs first.




                                                    /s/     CRAIG STODDART
                                                            JUSTICE